UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 98-1095



KARON ANN PARHAM,

                                             Plaintiff - Appellant,

          versus


THE COCA-COLA COMPANY,

                                              Defendant - Appellee.




                             No. 98-1419



KARON ANN PARHAM, daughter of Iris Candler of
the Candlers of Atlanta, Georgia originators
of the Coca-Cola Company,
                                             Plaintiff - Appellant,
          versus


THE COCA-COLA COMPANY,

                                              Defendant - Appellee.
Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-136-3, CA-96-551)



Submitted:   May 28, 1998                 Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, * Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Rosewell Page, III, Darryl
Scott Lew, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia; L. Norwood Jameson, KING & SPALDING, Atlanta, Georgia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




      *
        Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 42
U.S.C. § 46(d).

                                2
PER CURIAM:

     Karon Ann Parham appeals the district court's orders dismiss-

ing her motions to accept newly discovered evidence, for entry of

default, and for default judgment. We have reviewed the records and

the district court's opinions and find no reversible error. Accord-

ingly, we dismiss on the reasoning of the district court. Parham v.
Coca-Cola Co., No. CA-97-136-3 (E.D. Va., Jan. 5, 1998); Parham v.
Coca-Cola Co., No. CA-96-551 (E.D. Va., Mar. 6, 1998). Because

these appeals are frivolous, we deny Parham's motion to proceed in

forma pauperis in No. 98-1419 and to remand the case in No. 98-

1095. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3